Citation Nr: 0218494	
Decision Date: 12/19/02    Archive Date: 12/24/02

DOCKET NO.  02-14 093	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to an effective date prior to December 10, 
2001 for the grant of service connection for hearing loss 
of the left ear.

2.  Entitlement to an effective date prior to December 10, 
2001 for the grant of service connection for bilateral 
tinnitus.


REPRESENTATION

Appellant represented by:	Antonio Bendezu, Attorney


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Associate Counsel



INTRODUCTION

The veteran had active service from January 1968 to 
November 1969.  

This matter comes before the Board of Veterans' Appeals 
(BVA or Board) on appeal from an April 2002 rating 
decision of the Department of Veterans Affairs (VA) 
Regional Office in Lincoln, Nebraska (RO) which granted 
the veteran service connection for hearing loss of the 
left ear and bilateral tinnitus, as well as assigned an 
effective date of December 10, 2001.


FINDINGS OF FACT

1.  The veteran was notified of the evidence needed to 
substantiate his claim, and all relevant evidence 
necessary for an equitable disposition of this appeal has 
been obtained.

2.  An unappealed rating decision dated August 1993 denied 
service connection for hearing loss.

3.  The veteran's application to reopen his claim for 
service connection for hearing loss was received by the RO 
on December 10, 2001.

4.  The veteran's initial claim for service connection for 
bilateral tinnitus was received by the RO on December 10, 
2001.

5.  An April 2002 rating decision granted service 
connection for hearing loss of the left ear and tinnitus; 
an effective date was assigned from the date of the 
veteran's claims, December 10, 2001.



CONCLUSIONS OF LAW

1.  The requirements for an effective date prior to 
December 10, 2001 for the grant of service connection for 
hearing loss of the left ear have not been met.  
38 U.S.C.A. §§ 5103, 5103A, 5107(b), 5110 (West 1991 & 
Supp. 2001); 66 Fed. Reg. 45,620-32 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. §§ 3.102, 
3.159); 38 C.F.R. §§ 3.155, 3.156, 3.400 (2002).

2.  The requirements for an effective date prior to 
December 10, 2001 for the grant of service connection for 
bilateral tinnitus have not been met.  38 U.S.C.A. 
§§ 5103, 5103A, 5107(b), 5110 (West 1991 & Supp. 2001); 66 
Fed. Reg. 45,620-32 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.159); 38 C.F.R. §§ 3.105, 
3.114, 3.155, 3.156, 3.400 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran essentially contends that the RO's April 2002 
rating decision granting service connection for hearing 
loss of the left ear and bilateral tinnitus, and assigning 
an effective date of December 10, 2001 is incorrect.  More 
specifically, the veteran argues that the April 2002 
rating decision is incorrect because he is entitled an 
earlier effective date.

As a preliminary matter, in November 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA) became law.  The VCAA 
applies to all claims for VA benefits and provides, among 
other things, that VA shall make reasonable efforts to 
notify a claimant of the evidence necessary to 
substantiate a claim for benefits under laws administered 
by VA.  The VCAA also requires VA to assist a claimant in 
obtaining that evidence.  See 38 U.S.C.A. §§ 5103, 5103A 
(West Supp. 2002); 66 Fed. Reg. 45,630 (Aug. 29, 2001) 
(codified at 38 C.F.R. § 3.159).

First, VA has a duty under the VCAA to notify the veteran 
and his representative of any information and evidence 
needed to substantiate and complete his claim.  The rating 
decision and statement of the case issued in connection 
with the veteran's appeal, as well as additional 
correspondence to the veteran, have notified him of the 
evidence considered, the pertinent laws and regulations, 
and the reason that his claim was denied.  The RO 
indicated that it would review the information of record 
and determine what additional information is needed to 
process the veteran's claim.  The RO also informed the 
veteran of what the evidence must show in order to warrant 
an earlier effective date and provided a detailed 
explanation of why earlier effective dates were not 
granted.  In addition, the statement of the case included 
the criteria for granting an earlier effective date, as 
well as other regulations pertaining to his claim.  
Similarly, letters to the veteran, from the RO, notified 
the veteran as to what kind of information was needed from 
him, and what he could do to help his claim.  See 
Quartuccio v. Principi, 16 Vet. App.  183,187 (2002) 
(requiring VA to notify the veteran of what evidence he 
was required to provide and what evidence VA would attempt 
to obtain).  Accordingly, the Board finds that the 
notification requirements of the VCAA have been satisfied.

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate his claim.  In this 
regard, the veteran's service medical records and private 
medical records have been obtained.  The veteran and his 
representative have not made the Board aware of any 
additional evidence that should be obtained prior to 
appellate review, and the Board is satisfied that the 
requirements under the VCAA have been met.  As such, the 
Board finds that the duty to assist has been satisfied and 
the case is ready for appellate review.  See Bernard v. 
Brown, 4 Vet. App. 384, 392-94 (1993).  See also 
VAOPGCPREC 16-92.

The statutory and regulatory guidelines for the 
determination of an effective date of an award of 
disability compensation are set forth in 38 U.S.C.A. 
§ 5110 (West 1991 & Supp. 2002) and 38 C.F.R. § 3.400 
(2002).  Except as otherwise provided, the effective date 
of an evaluation and an award of compensation based on an 
original claim, a claim reopened after a final 
disallowance, or a claim for increase will be the date the 
claim was received or the date entitlement arose, 
whichever is later.  See 38 C.F.R. § 3.400.  

The effective date of an award of service connection and 
compensation will be the day following the date of 
separation from service or the date entitlement arose, if 
the claim is received by the VA within one year after 
separation from service; otherwise, the effective date 
will be the date the VA receives the claim, or the date 
entitlement arose, whichever is later.  38 U.S.C.A. § 
5110(a), (b)(1); 38 C.F.R. § 3.400(b)(2). 

In cases involving new and material evidence, where 
evidence other than service department records is received 
within the relevant appeal period or prior to the issuance 
of an appellate decision, the effective date will be as 
though the former decision had not been rendered.  See 38 
C.F.R. §§ 3.156(b), 3.400(q)(1)(i).  In cases where the 
evidence is received after a final disallowance, the 
effective date is the date the new claim is received or 
the date entitlement arose, whichever is later.  See 
38 C.F.R. § 3.400(r), (q)(1)(ii). 

The applicable statutory and regulatory provisions require 
that VA look to all communications from the appellant 
which may be interpreted as applications or claims, both 
formal and informal, for benefits.  In particular, VA is 
required to identify and act on informal claims for 
benefits.  See 38 U.S.C.A. § 5102; 38 C.F.R. § 3.1(p), 
3.155(a).  See also Servello v. Derwinski, 3 Vet. App. 
196, 198-200 (1992).  An informal claim must identify the 
benefit sought.  See 38 C.F.R. § 3.155(a).

In order for benefits to be paid under the laws 
administered by the VA, a specific claim in the form 
prescribed by the Secretary must be filed.  See 
38 U.S.C.A. § 5101; 38 C.F.R. § 3.151(a).  All claims for 
benefits filed with the VA, formal or informal, must be in 
writing.  See Rodriguez v. West, 189 F.3d 1351 (Fed. Cir. 
1999).

Historically, the veteran's first claim for service 
connection for hearing loss was received in April 1993, 
and denied in an August 1993 rating decision.  In August 
1993, the RO notified the veteran of its determination.  
The letter included a copy of his procedural and appellate 
rights, which stated that the veteran may appeal the 
decision within a year and that any evidence submitted 
thereafter would be considered a new claim.  However, the 
veteran did not file an appeal as to the August 1993 
rating decision and, as such, the rating decision became 
final.  See 38 U.S.C.A. § 7105(c).  

On December 10, 2001, the RO received a VA Form 21-526, 
Veteran's Application for Compensation and/or Pension, 
accompanied by private medical records from C. A. Foss, 
M.C.D., which indicated that the veteran had been 
diagnosed with hearing loss and tinnitus.  In April 2002, 
the RO issued a rating decision granting the veteran 
service connection for hearing loss of the left ear and 
bilateral tinnitus, effective December 10, 2001.  In May 
2002, the veteran disagreed with the effective date 
assigned to the grant of service connection.  The RO 
issued a statement of the case in September 2002, and the 
veteran perfected his appeal.

Under the pertinent laws and regulations, the RO's August 
1993 rating decision is final.  See 38 U.S.C.A. § 7105(a), 
(b)(1), (c) (West 1991) (a notice of disagreement must be 
filed within one year of mailing the notice of the RO's 
decision, or the RO's determination becomes final).  
Therefore, the provisions of 38 C.F.R. § 3.400(q)(1)(ii) 
are applicable to the veteran's claim for an earlier 
effective date for service connection of his hearing loss 
of the left ear. 

The Board finds that the effective date of December 10, 
2001 for the grant of service connection for hearing loss 
of the left ear is proper.  There is no indication that 
the veteran specifically acted to reopen this previously 
denied claim for service connection of hearing loss after 
the August 1993 decision or prior to his most recent 
claim, filed on December 10, 2001.  As the effective date 
in the case of a reopened claim is the later of the date 
entitlement arose or the date of the claim, December 10, 
2001 is the appropriate effective date because that was 
the date of the receipt of the veteran's claim to reopen.  
Thus, the Board is unable to find an earlier effective 
date for service connection for the veteran's hearing 
loss. 

Likewise, the Board finds that the effective date of 
December 10, 2001 for service connection for bilateral 
tinnitus is correct since this is the date that the RO 
first received a written claim for service connection for 
bilateral tinnitus.  The file is entirely negative for a 
written claim, formal or informal, until the claim was 
received by the RO on December 10, 2001, many years after 
the veteran's service.  As such, it is this date, December 
10, 2001, which controls the effective date for service 
connection for the veteran's bilateral tinnitus.  As a 
matter of law, there is no basis for an effective date for 
service connection for bilateral tinnitus prior to 
December 10, 2001.  See Sabonis v. Brown, 6 Vet. App. 426 
(1994).

In conclusion, the Board finds that the preponderance of 
the evidence is against the veteran's claims for 
entitlement to earlier effective dates for service 
connection for hearing loss of the left ear and for 
bilateral tinnitus.


ORDER

The claim of entitlement to an effective date prior to 
December 10, 2001 for the grant of service connection for 
hearing loss of the left ear is denied.

The claim of entitlement to an effective date prior to 
December 10, 2001 for the grant of service connection for 
bilateral tinnitus is denied.




		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

